Citation Nr: 0323412	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  91-48 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for dermatological 
disorders, most recently characterized as tinea pedis and 
dermatophytosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1954, from December 1954 to June 1957, and from August 1957 
to August 1961.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The veteran also has service connection for defective hearing 
and tinnitus.  

The ratings now assigned for the issues herein concerned have 
been in effect since 1981.

The Board formally remanded the case in July 1992 and January 
1996.  The remands on both occasions carefully delineated the 
several problems involved in the case, including the fact 
that the RO had determined that degenerative changes in 
various other joints were not the same process as that for 
which the veteran had service connection, and that he 
apparently had other nonservice connected skin problems as 
well.  

Since then, a great deal of clinical information has been 
gathered and is now filed in the claims folder.  It is of 
concern that more recent clinical reports have shown even 
more involvement of other joints, and other apparently 
different types of skin lesions, for which any association to 
service-connected disabilities has not been addressed or 
fully resolved.

Since the return of the case to the Board, under regulations 
then in effect, the veteran was initially informed of the 
provisions of the changes in the law with regard to both 
pending issues.  

Thereafter, in April 2003, pursuant to other regulations then 
in effect, the Board endeavored to further develop the 
evidence by obtaining an additional VA examination and 
addendum opinion with regard to what is and is not service 
connected and the details of the current symptoms.  

In that request, the Board noted as follows:

Service connection was initially granted in 1961 
for degenerative arthritis (later described as 
osteoarthritis) of the right hand; in 1968, 
additional service connection was granted for 
multiple joint gouty arthritis.  The veteran has 
exhibited several dermatological disorders, and has 
also been seen for other dermatological problems 
including basal cell carcinoma, for which he most 
recently had surgery in 2001. 

The Board further noted that:

Although clinical findings are now abundant with 
regard to the presence of generalized arthritis and 
multiple skin problems, it remains unclear to what 
extent the current problems are or are not related 
to that for which the veteran has service 
connection.  For instance, a recent examiner stated 
that although there is multiple joint arthritis, 
there is no X-ray evidence of gouty arthritis; and 
the veteran's skin lesions appear to be on many 
parts of his body including his face, in addition 
to his feet, and do not necessarily appear to all 
be fungal in nature as might be expected of tinea 
or generally dermatophytotic lesions.

Accordingly, the Board asked that:

...VA physicians review the file including all 
clinical evidence and provide definitive opinions 
as to (1) the relationship, if any, between the 
veteran's current arthritis (and in which joints), 
and the purported arthritic involvement(s) 
(described as osteoarthritis and degenerative 
arthritis of the right hand, and gouty arthritis 
for other joints) for which he was given service 
connection in 1961 and 1968; and (2) what, if any 
relationship, is there between all of his current 
skin problems and the tinea pedis and 
dermatophytosis involving his feet for which he was 
given service connection in 1961.  The opinions 
should cited pertinent clinical findings and be as 
precise and clear as possible. 

The report of that development is now in the file, although 
it must be noted that it raises collateral and additional 
questions which hinder the immediate resolution of the 
problems of equitably rating the veteran's disabilities 
herein concerned.  

In any event, that material is now in the file, has not been 
reviewed by the veteran, his representative or the RO, and no 
waiver is shown thereon.  For those reasons alone the case 
would have to be returned again for review.


REMAND

Additionally, during the course of the current appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The extensive regulatory provisions now in place, as well as 
associated judicial mandates and clarification, may not have 
been fully conveyed to the appellant and thus he may have 
been unable to avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has no option but to return the case for further 
development, and the case is remanded for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
if there is additional clinical or other 
evidence available with regard to his 
arthritis and skin problems; if so, he 
should provide it, and if he is unable to 
achieve that on his own, the RO should 
assist him in obtaining such evidence, 
and it should be added to the claims 
file.

2.  The case, along with all evidence of 
record, should be submitted to VA 
physicians specializing in dermatology 
and rheumatology who have not previously 
examined him, to respond to the 
following: (a) What is/are the correct 
diagnosis(es) for all of the veteran's 
dermatological problems since service and 
at present; what are the relationships, 
if any, between these disabilities, and 
to what effect has any additional 
dermatological problem been impacted or 
aggravated by the veteran's service or 
service-connected disabilities; what 
joints are involved in all facets of his 
service-connected degenerative disease, 
[which it must be reiterated, has been 
described by the RO variously as 
osteoarthritis and then degenerative 
arthritis in initial rating actions, and 
thereafter in additional terms as 
including gouty arthritis], and what 
joints are not involved, and how is that 
distinction made; what is the current 
clinical status of the service-connected 
disability; and to what effect has any 
additional arthritic problem been 
impacted or aggravated by the veteran's 
service or service-connected 
disabilities.  The opinions should be 
annotated to the record and should be 
sufficiently analytical and inclusive as 
to provide a sound basis for determining 
the status of the disabilities herein 
concerned.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the claim including as 
relate to 38 C.F.R. § 3.310 and/or Allen 
v. Brown, 7 Vet. App. 439 (1995).  An 
appropriate period of time should be 
allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


